NGFC EQUITIES, INC.

CERTIFICATE OF DESIGNATIONS OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF SERIES A CONVERTIBLE PREFERRED STOCK







        The undersigned, Mark C. Jensen and Thomas M. Sauve, do hereby certify
that:

1.

They are the Chief Executive Officer and President/Secretary, respectively, of
NGFC Equities, Inc., a Florida corporation (the “Company”).

2.

The Company is authorized to issue 5,000,000 shares of Series A Preferred Stock,
none of which have been previously issued.

3.

The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Company provides for a class of
its authorized stock known as Series A Preferred Stock, comprised of 5,000,000
shares, $0.0001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors of the Company is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued Series A Preferred
Stock and the number of shares constituting any Series and the designation
thereof, of any of them;

WHEREAS the Company, through the Amended and Restated Articles of Incorporation
dated January 18, 2017, designated the Series A Preferred Stock of the Company;
and the Company desires to update the previous certificate of designations with
the terms found within this Certificate of Designations, which shall be the
governing document for all Series A Preferred Stock; and

WHEREAS, it is the desire of the Board of Directors of the Company, pursuant to
its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a Series A Preferred Stock, which shall consist of up
to 5,000,000 shares of the Series A Preferred Stock which the Company has the
authority to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a Series A Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:




TERMS OF PREFERRED STOCK




Section 1. Definitions. Capitalized terms used shall have the following
meanings, or shall otherwise be defined elsewhere within this certificate of
designations:








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 1 OF 11




“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (f)
the Company or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company or any Significant Subsidiary thereof, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

“Closing Date” means the date of the closing of the Share Exchange Agreement.

“Common Stock" means the Company's Class A Common stock, par value $0.0001 per
share, and/or stock of any other class of common stock into which such shares
may hereafter have been reclassified or changed or created.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Conversion Shares” means, collectively, the shares of Common Stock into which
the shares of Series A Preferred Stock are convertible in accordance with the
terms hereof.

“Effective Date” means the date that a registration statement is declared
effective by the Securities and Exchange Commission pursuant to the Piggyback
Registration Rights found in Section 8.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, and of any
convertible securities, options or warrants issued and outstanding on the date
of this Certificate of Designations, provided that such securities have not been
amended since the date of this Certificate of Designations to








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 2 OF 11




increase the number of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, an operating company
in a business synergistic with the business of the Company and in which the
Company receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

“Fundamental Transaction” shall have the meaning set forth in Section 8(d)(iii)
hereof.

“Holder” shall have the meaning given such term in Section 2 hereof.

“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Company other than those securities that are
explicitly senior in rights or liquidation preference to the Series A Preferred
Stock.

“Original Issue Date” shall mean the date of the first issuance of any shares of
the Series A Preferred Stock regardless of the number of transfers of any
particular shares of Series A Preferred Stock and regardless of the number of
certificates which may be issued to evidence such Series A Preferred Stock.

“Person” means a Company, an association, a partnership, a limited liability
company, a business association, an individual, a government or political
subdivision thereof or a governmental agency.

“Share Exchange Agreement” means the acquisition agreement between NGFC Equities
Inc. and Quest Energy Inc., dated as of  January 5, 2017, to which the Company
and the original Holders are parties, as amended, modified or supplemented from
time to time in accordance with its terms, a copy of which is on file at the
principal offices of the Company.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” shall mean a Company, limited liability company, partnership, joint
venture or other business entity of which the Company owns beneficially or of
record more than 19% of the equity interest.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 3 OF 11




Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as the Company’s Series A Convertible Preferred Stock (the
“Series A Preferred Stock or “Preferred Stock”) and the number of shares so
designated shall be (which shall not be subject to increase without the consent
of all of the holders of the Series A Preferred Stock (each a “Holder” and
collectively, the “Holders”).  Each share of Series A Preferred Stock shall have
a par value of $0.0001 per share.  Capitalized terms not otherwise defined
herein shall have the meaning given such terms in Section 1 hereof.

Section 3. Dividends and Other Distributions. The Series A Preferred Stock shall
accrue or pay in cash a 0% annual dividend.

Section 4. Voting Rights. Each share of Series A Preferred Stock shall entitle
the holder thereof to 1,000 votes, on an “as-converted” basis, and with respect
to such votes, shall be entitled, notwithstanding any provision hereof, to
notice of any stockholders’ meeting in accordance with the bylaws of this
Company, and shall be entitled to vote, together as a single class with holders
of Common Stock with respect to any question or matter upon which holders of
Common Stock have the right to vote.  So long as any shares of Series A
Preferred Stock are outstanding, the Company shall not, without the affirmative
approval of the Holders of the shares of the Series A Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series A Preferred Stock or alter or amend this Certificate of
Designation, (b) authorize or create any class of stock ranking as to dividends
or distribution of assets upon a Liquidation (as defined in Section 5) senior to
or otherwise pari passu with the Series A Preferred Stock, or any of preferred
stock possessing greater voting rights or the right to convert at a more
favorable price than the Series A Preferred Stock, (c) amend its certificate or
articles of incorporation or other charter documents in breach of any of the
provisions hereof, (d) increase the authorized number of shares of Series A
Preferred Stock, or (e) enter into any agreement with respect to the foregoing.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary (a “Liquidation”), the Holders shall
be entitled to receive in preference to the holders of the Common Stock a per
share amount equal to $0.055 per share (the “Liquidation Preference”).

Section 6. Conversion.

a)

Conversions at Option of Holder. Each share of Series A Preferred Stock shall be
initially convertible (subject to the limitations set forth in Section 6(c)),
into One Hundred (100) shares of Common Stock (as adjusted as provided below,
the “Conversion Ratio”) at the option and discretion of the Holder(s), at any
time and from time to time from and after the Original Issue Date.  There is no
additional consideration required to convert the Series A Preferred Stock to
common shares.  There is no expiration date on the Series A Preferred Stock and
the Series A Preferred Stock is convertible to common shares on a cashless
basis.  Holders shall effect conversions by providing the Company with the form
of conversion notice attached hereto as Annex A (a “Notice of Conversion”) as
fully and originally executed by the Holder, together with the delivery by the
Holder to the Company of the stock certificate(s) representing the number of
shares of Series A Preferred Stock so converted, with such stock








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 4 OF 11




certificates being duly endorsed in full for transfer to the Company or with an
applicable stock power duly executed by the Holder in the manner and form as
deemed reasonable by the transfer agent of the Common Stock. Each Notice of
Conversion shall specify the number of shares of Series A Preferred Stock to be
converted, the number of shares of Series A Preferred Stock owned prior to the
conversion at issue, the number of shares of Series A Preferred Stock owned
subsequent to the conversion at issue, the stock certificate number and the
shares of Series A Preferred Stock represented thereby which are accompanying
the Notice of Conversion, and the date on which such conversion is to be
effected, which date may not be prior to the date the Holder delivers such
Notice of Conversion and the applicable stock certificates to the Company by
overnight delivery service (the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the Trading
Day immediately following the date that such Notice of Conversion and applicable
stock certificates are received by the Company. The calculations and entries set
forth in the Notice of Conversion shall control in the absence of manifest or
mathematical error.  Shares of Series A Preferred Stock converted into Common
Stock in accordance with the terms hereof shall be canceled and may not be
reissued.

b)

Automatic Conversion Upon Change of Control.

i.

Subject to the provisions within this Certificate of Designations, all of the
outstanding shares of Series A Preferred Stock shall be automatically converted
into the Conversion Shares upon the close of business on the business day
immediately preceding the date fixed for consummation of any transaction
resulting in a Change of Control of the Company (an "Automatic Conversion
Event").  A "Change in Control" means a consolidation or merger of the Company
with or into another company or entity in which the Company is not the surviving
entity or the sale of all or substantially all of the assets of the Company to
another company or entity not controlled by the then existing stockholders of
the Company in a transaction or series of transactions.  The Company shall not
be obligated to issue certificates evidencing the Conversion Shares unless
certificates evidencing the shares of Series A Preferred Stock so converted are
either delivered to the Company or its transfer agent or the holder notifies the
Company or its transfer agent in writing that such certificates have been lost,
stolen, or destroyed and executes an agreement satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection therewith.
 Upon the conversion of the Series A Preferred Stock pursuant to this Section
6(b)(i), the Company shall promptly send written notice thereof, by hand
delivery or by overnight delivery, to the holder of record of all of the Series
A Preferred Stock at its address then shown on the records of the Company, which
notice shall state that certificates evidencing shares of Series A Preferred
Stock must be surrendered at the office of the Company (or of its transfer agent
for the Common Stock, if applicable).

c)

Anti-Dilution Protection. The Series A Preferred Shares shall have full
anti-dilution protection for a period of 36 months post the date of this
certificate of designation such that that Series A Preferred Shares shall be
convertible into no less than Seventy-Two Percent (72.0%) of the fully diluted
shares outstanding of the Company.  This anti-dilution protection shall include
the effect of any security, note, Common Stock Equivalents, or any other
derivative instruments or liability issued or outstanding during the 36 months
that could potential cause dilution during such 36 month period or in the
future.








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 5 OF 11






d)

Mechanics of Conversion

i.

Delivery of Certificate Upon Conversion. Except as otherwise set forth herein,
not later than three Trading Days after each Conversion Date (the “Share
Delivery Date”), the Company shall deliver to the Holder (A) a certificate or
certificates which, after the Effective Date, shall be free of restrictive
legends and trading restrictions (other than those required by the Share
Exchange Agreement) representing the number of shares of Common Stock being
acquired upon the conversion of shares of Series A Preferred Stock, and (B) a
bank check in the amount of accrued and unpaid dividends (if the Company has
elected or is required to pay accrued dividends in cash). After the Effective
Date, the Company shall, upon request of the Holder, deliver any certificate or
certificates required to be delivered by the Company under this Section
electronically through the Depository Trust Company or another established
clearing Company performing similar functions. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return the
certificates representing the shares of Series A Preferred Stock tendered for
conversion.

ii.

Reservation of Shares Issuable Upon Conversion. The Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of the
Series A Preferred Stock, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the
Holders, not less than such number of shares of the Common Stock as shall
(subject to any additional requirements of the Company as to reservation of such
shares set forth in the Share Exchange Agreement) be issuable (taking into
account the adjustments and restrictions of Section 7) upon the conversion of
all outstanding shares of Series A Preferred Stock.  The Company covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
and validly authorized, issued and fully paid, nonassessable and, if a
registration statement covering the common stock underlying the Preferred Shares
is then effective under the Securities Act and pursuant to the Piggyback
Registration Rights found within Section 8, registered for public sale in
accordance with such registration statement.

iii.

Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock.

iv.

Transfer Taxes. The issuance of certificates for shares of the Common Stock on
conversion of the Series A Preferred Stock shall be made without charge to the
Holders thereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of such shares of Series A
Preferred Stock so converted and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 6 OF 11




paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

Section 7.

Certain Adjustments.




a)

Stock Dividends and Stock Splits.  If the Company, at any time while the Series
A Preferred Stock is outstanding: (A) shall pay a stock dividend or otherwise
make a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company pursuant to this Series A Preferred Stock), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Conversion
Ratio shall be adjusted appropriately by the Company’s Board of Directors.  Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b)

Capital Reorganization or Reclassification.  If the Common Stock issuable upon
the conversion of the Series A Preferred Stock shall be changed into the same or
different number of shares of any class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than a subdivision or
combination of shares or stock dividend), then in each such event, the holder of
each share of Series A Preferred Stock shall have the right thereafter to
convert such share into the kind and amount of shares of stock and other
securities and property receivable upon such capital reorganization,
reclassification, or other change by holder of the number of shares of Common
Stock into which such shares of Series A Preferred Stock might have been
converted immediately prior to such capital reorganization, reclassification, or
other change.

c)

Pro Rata Distributions. If the Company, at any time while Series A Preferred
Stock is outstanding, shall distribute to any or all holders of Common Stock any
evidences of its indebtedness, or any of the Company’s assets whatsoever, or
rights or warrants to subscribe for or purchase any security (each and
collectively a “Distributed Asset”), then in each such case the Holders of the
Series A Preferred Stock shall receive its proportional distribution of the
Distributed Asset as if the Series A Preferred Stock were converted to Common
Stock (plus any Common Stock Equivalents that may be entitled to receive a
Distributed Assets) at the time of such distribution to the holders of Common
Stock and/or Common Stock Equivalents.  

d)

Calculations.  All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the description of any
such shares of Common








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 7 OF 11




Stock shall be considered on issue or sale of Common Stock.  For purposes of
this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) actually issued and
outstanding.

e)

Notice to Holders.

i.

Notices of Other Events. If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Series A Preferred Stock, and shall cause to be mailed to the
Holders at their last addresses as they shall appear upon the  stock books of
the Company, at least 30 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification or
Fundamental Transaction; provided, that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice.

ii.

Exempt Issuance. Notwithstanding the foregoing, no adjustment will be made under
this Section 7 in respect of an Exempt Issuance.

iii.

Fundamental Transaction. If, at any time while this Series A Preferred Stock is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Series A
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion absent such Fundamental








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 8 OF 11




Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”).  For
purposes of any such conversion, the determination of the Conversion Ratio shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Ratio among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Series A Preferred Stock following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall file a new Certificate of Designations with the same terms and
conditions and issue to the Holder new preferred stock consistent with the
foregoing provisions and evidencing the Holder’s right to convert such preferred
stock into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(f)(iv) and insuring that this Series A Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

Section 9.  

Miscellaneous.

a)

Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address provided in the Share Exchange Agreement or such other address or
facsimile number as the Company may specify for such purposes by notice to the
Holders delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (Indiana
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Indianapolis, Indiana time) on
any date and earlier than 11:59 p.m. (Indianapolis, Indiana time) on such date,
(iii) the second Business Day following the date of mailing, if








SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 9 OF 11




sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Certificate of Designation shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the liquidated damages (if any) on,
the shares of Series A Preferred Stock at the time, place, and rate, and in the
coin or currency, herein prescribed.  

c)

Lost or Mutilated Preferred Stock Certificate. If a Holder’s Series A Preferred
Stock certificate shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series A Preferred Stock so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership thereof, and indemnity, if requested, all reasonably
satisfactory to the Company.

d)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

e)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.




RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Company be and they hereby are
authorized and directed to prepare and file a Certificate of Designation of
Preferences, Rights and Limitations in accordance with the foregoing resolution
and the provisions of Florida law.

        IN WITNESS WHEREOF, the undersigned have executed this Certificate this
7th day of February 2017.







_/s/  Mark C. Jensen_______________


Name: Mark C. Jensen


Title:  Chief Executive Officer




__/s/ Thomas M. Sauve________________


Name: Thomas M. Sauve


Title:  President & Secretary











SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 10 OF 11




ANNEX A




NOTICE OF CONVERSION




(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES A
PREFERRED STOCK)




The undersigned hereby elects to convert the number of shares of Series A
Preferred Stock indicated below, into shares of common stock, par value $ 0.0001
per share (the "Common Stock"), of NGFC Equities Inc., a Florida Company (the
"Company"), according to the conditions hereof, as of the date written below. If
shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the Holder for
any conversion, except for such transfer taxes, if any.




Conversion calculations:




Date to Effect Conversion: _____________________________________________

Number of shares of Common Stock owned prior to Conversion: _______________

Number of shares of Series A Preferred Stock to be Converted: _________________

Number of shares of Common Stock to be Issued: ___________________________

Certificate Number of Series A Preferred Stock attached
hereto:________________________

Number of Shares of Series A Preferred Stock represented by attached
certificate:__________

 

Number of shares of Series A Preferred Stock subsequent to Conversion:
________________

 

HOLDER: ________________________




By:___________________________________

     Name:

     Title:











SERIES A PREFERRED CERTIFICATE OF DESIGNATION




PAGE 11 OF 11


